Conley Byrd, Justice, concurring. I concur in the result reached by the majority. In my opinion, Ark. Stat. Ann.4 § 76-532 (Repl. 1957), insofar as it authorizes the taking of property by eminent domain not necessary for highway purposes in order to exchange it for property that is to be used for highway purposes, is unconstitutional and void. Ark. Const. art. 2, § 22. Ozark Coal Co. v. Pennsylvania Anthracite Rd. Co., tg Ark. 495, 134 S. W. 634 (1911).  For instance, apparently, under appellant’s interpretation of the statute, the State Highway Commission would have the authority to condemn property to the extreme west of Little Rock for the purpose of exchanging it for a right-of-way to be used to the extreme east of Little Rock, the western property being miles away from the proposed highway. We emphasize that the power of the commission to make such an exchange of property is not touched upon in this opinion.